        Case 3:16-cv-00036-JD Document 165 Filed 01/22/19 Page 1 of 3



 1   Elizabeth J. Cabraser (CA SBN 083151)        DAVID F. MCDOWELL (CA SBN 125806)
     ecabraser@lchb.com                           DMcDowell@mofo.com
 2   Kevin R. Budner (CA SBN 287271)              MORRISON & FOERSTER LLP
     kbudner@lchb.com                             707 Wilshire Boulevard
 3   LIEFF CABRASER HEIMANN &                     Los Angeles, California 90017-3543
     BERNSTEIN, LLP                               Telephone: 213.892.5200
 4   275 Battery Street, 29th Floor               Facsimile: 213.892.5454
     San Francisco, CA 94111-3339
 5   Telephone: (415) 956-1000                    ERIN M. BOSMAN (CA SBN 204987)
     Facsimile: (415) 956-1008                    EBosman@mofo.com
 6                                                JULIE Y. PARK (CA SBN 259929)
     Jonathan D. Selbin (CA SBN 170222)           JuliePark@mofo.com
 7   jselbin@lchb.com                             KAI S. BARTOLOMEO (CA SBN 264033)
     LIEFF CABRASER HEIMANN &                     KBartolomeo@mofo.com
 8   BERNSTEIN, LLP                               MORRISON & FOERSTER LLP
     250 Hudson Street, 8th Floor                 12531 High Bluff Drive
 9   New York, NY 10013                           San Diego, California 92130-2040
     Telephone: (212) 355-9500                    Telephone: 858.720.5100
10   Facsimile: (212) 355-9592                    Facsimile: 858.720.5125
11   Robert Klonoff (Pro Hac Vice)
     klonoff@usa.net
12   ROBERT H. KLONOFF, LLC
     2425 SW 76th Ave.
13   Portland, OR 97225
     Telephone: (503) 291-1570
14
     Attorneys for Plaintiffs, individually and    Attorneys for Defendant Fitbit, Inc.
15   on behalf of all others similarly situated
16

17
                                   UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
     ROB DUNN, Individually and on Behalf of All     Case No. 16-cv-00036-JD; 16-cv-00777-JD
20   Others Similarly Situated,
                                                     SECOND JOINT REPORT REGARDING
21                          Plaintiff,               STATUS OF ARBITRATION
                                                     PROCEEDINGS
22          v.
                                                     Crtrm: 11, 19th Floor
23   FITBIT, INC.,
                                                     The Honorable James Donato
24                          Defendant.
25

26

27

28
     SECOND JT. REPORT RE: ARBITRATION STATUS
     Case Nos. 16-cv-00036-JD; 16-cv-00777-JD
     sd-730754
        Case 3:16-cv-00036-JD Document 165 Filed 01/22/19 Page 2 of 3



 1          Pursuant to the Court’s July 24, 2018 Order Re Arbitration Proceedings, Dkt. No. 153,1
 2   the parties submit this second joint report regarding the status of the arbitration captioned, Kate
 3   McLellan v. Fitbit, Inc., AAA Case No. 01-18-0001-3597 (the “Arbitration”).
 4          Claimant submitted an opening brief regarding arbitrability and scope on October 30,
 5   2018. Respondent filed its response on November 16, 2018, and Claimant filed her reply on
 6   November 26, 2018. The parties attended an in-person hearing on December 7, 2018. Per the
 7   Arbitrator’s request, the parties submitted supplemental briefing following the hearing and are
 8   due to provide additional supplemental submissions on January 23, 2019.
 9   Dated: January 22, 2019                      MORRISON & FOERSTER LLP
10

11                                                By: s/ David F. McDowell
                                                      David F. McDowell
12
                                                       Attorneys for Defendant
13                                                     FITBIT, INC.
14

15

16   Dated: January 22, 2019                      LIEFF CABRASER HEIMANN & BERNSTEIN,
                                                  LLP
17

18
                                                  By: s/ Jonathan D. Selbin
19                                                    Jonathan D. Selbin
20                                                     Attorneys for Plaintiffs, individually and behalf
                                                       of all others similarly situated
21

22

23

24

25

26

27          1
                See Dkt. No. 153 at 10:15-16.
28
     SECOND JT. REPORT RE: ARBITRATION STATUS                                                              1
     Case Nos. 16-cv-00036-JD; 16-cv-00777-JD
     sd-730754
        Case 3:16-cv-00036-JD Document 165 Filed 01/22/19 Page 3 of 3



 1                                         ECF ATTESTATION
 2          I, David F. McDowell, am the ECF User whose ID and Password are being used to file
 3   this document. I attest that concurrence in the filing of this document has been obtained from the
 4   signatory.
 5   Dated: January 22, 2019                    MORRISON & FOERSTER LLP
 6

 7                                              By: s/ David F. McDowell
                                                    David F. McDowell
 8
                                                      Attorneys for Defendant
 9                                                    FITBIT, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SECOND JT. REPORT RE: ARBITRATION STATUS                                                         2
     Case Nos. 16-cv-00036-JD; 16-cv-00777-JD
     sd-730754
